EXHIBIT 99.2 Campus Labs, LLC Unaudited Financial Statements Six Months Ended June 30, 2012 and 2011 CAMPUS LABS, LLC Table of Contents Page(s) Financial Statements (unaudited): Condensed Statements of Financial Position 2 Condensed Statements of Operations and Changes in Members' Deficit 3 Condensed Statements of Cash Flows 4 Notes to Financial Statements 5-7 1 CAMPUS LABS, LLC Condensed Statements of Financial Position (In thousands) (unaudited) December 31, 2011 June 30, 2012 Assets Current assets: Cash and cash equivalents $ $ Accounts receivable Prepaid expenses 40 65 Total current assets Property and equipment, net Intangible assets, net Other assets, net 28 25 Goodwill Total assets $ $ Liabilities and Members' deficit Current liabilities: Line of credit and current portion of long-term debt $ $ Current portion of contingent earn-out payable Accounts payable Accrued payroll Deferred revenue Other accrued expenses Total current liabilities Long-term debt Deferred revenue Contingent earn-out payable Total liabilities Commitments and Contingencies (Note 5) Members' deficit ) ) Total liabilities and members' deficit $ $ The accompanying notes are an integral part of these unaudited condensed financial statements. 2 CAMPUS LABS, LLC Condensed Statements of Operations and Changes In Members' Deficit (In thousands) (unaudited) Six Months Ended June 30, 2011 June 30, 2012 Revenue $ $ Cost of revenue Gross margin Operating expenses: Selling, general and administrative Product development Total operating expenses Income (loss) from operations ) Interest expense ) ) Net income (loss) ) Members' deficit Beginning of period ) ) End of period $ ) $ ) The accompanying notes are an integral part of these unaudited condensed financial statements. 3 CAMPUS LABS, LLC Condensed Statements of Cash Flows (In thousands) (unaudited) Six Months Ended June 30, 2011 June 30, 2012 Cash flows from operating activities: Net cash provided by operating activities $ $ Cash flows from investing activities: Capitalization of internal use software - ) Acquisition of property and equipment ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Net (repayments) borrowings on line of credit ) Repayments of long-term debt - ) Contingent earn-out payments ) ) Repayment of capital lease (5
